Title: From Thomas Jefferson to C. W. F. Dumas, 23 June 1790
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dr. Sir
New York June 23d. 1790.

I arrived at this Place the latter end of March, and undertook the Office, to which the President had been pleased to appoint me, of Secretary of State, which comprehends that of the foreign Affairs. Before I had got through the most pressing Matters which had been accumulating, a long Illness came upon me, and put it out of my Power for many Weeks to acknowledge the Receipt of your Letters. I will state to you first the whole of those of the Years 1788 and 1789 which had come to Hand before my Arrival, to wit, 1788. January 22d. February 2. March 15. 23. May 10. 28. June 10. 20. July 18. 26. August 1. 9. 12. 13. 27. Septr. 4. 16. 20. 26. October 6. 9. 12. 21. 30. December 11th. 1789. January 20th. March 1. 21. April 1. 27. June 15. 19. July 20. August 14. September 17. 22d. Since my Arrival here I have received those of October 13th. November 8. 15. December 2. and February 28th.
It will doubtless be satisfactory to you also to know what was done with the Papers you have from Time to Time sent.
The Memorial from the Baron de Helldorf to Congress, enclosed in your Letter of August 1st. 1788 respecting an Improvement in fire Arms, was laid before them, but nothing is decided on it.
The Memorial of 8th. June 1788 and Papers concerning a Mr. Fuhrer, Gunsmith, who died in Philadelphia intestate, were transmitted to the President of Pensylvania.
The Memorial from the Chargé des Affaires of Bavaria and the Contract between Lewis Conrad Kuhn of Manheim and the Widow  Marie Zeller a Resident of Philadelphia, enclosed in your Letter of August 27th. 1788, were transmitted to the President of Pennsylvania.
The Letter and Memoire from the Officers of the Prince of Nassau Saarbruck, respecting Property left to the Heirs of a certain Johann Ludwig Schumann of Pensylvania, were transmitted to the President of that State.
A Letter for the Government of Pensylvania which was enclosed in yours of October 13th. 1789, was transmitted to the President of that State; and the Citation to Charles Brant contained in a German Gazette enclosed in your Letter, has been published in our Newspapers.
An Extract of your Letter of December 2d. 1789 on the Subject of your Disbursements for Gazettes, Postage of Letters and Repairs to the Hotel of the United States, has been given to the Secretary of the Treasury.
On the Subject of Gazettes I must beg the Favor of you to desire that of Leyden to be sent by every Post, as it comes out, to London; by which means I shall receive it by every English Packet. These Vessels come fraught with Lies regularly once a Month, which throw us into a very disagreeable Suspence. I am anxious therefore to receive at the same Time, a Paper which will in a good Measure serve as an Antidote to their Effect. If Mr. Luzac’s Correspondent or Agent in London can at once put my Paper into the Post Office, so that it may go into the American mail, it will be well. If there must be a Person there to receive them for me, I must get the Favor of you to find one till we can have a Consul, Agent or Correspondent there which will be soon. In the mean Time I must get you also to have the Postage paid as far as London, that the Papers may not be stopped there for the Want of Postage. As I have very much at Heart to receive these Papers regularly and as early as possible, I must beg the Favor of you to put them into the surest Train possible. They will be less liable to be opened if directed to me by name simply, and without Addition of any Title.
We are much pleased to learn the Credit of our Paper at Amsterdam. We consider it as of the first Importance to possess the first Credit there, and to use it little. Our Distance from the Wars of Europe, and our Disposition to take no part in them, will we hope enable us to keep clear of the Debts which they occasion to other Powers. It will be well for yourself and our Bankers to keep in Mind always, that a great Distinction is made here between our foreign and domestic Paper. As to the foreign, Congress is considered  as the Representative of one Party only, and I think I can say with Truth that there is not one single Individual in the United States, either in or out of Office, who supposes they can ever do any Thing which might impair their foreign Contracts; but with respect to domestic Paper, it is thought that Congress being the Representative of both Parties, may shape their Contracts so as to render them practicable, only seeing that substantial Justice be done. This Distinction will explain to you their Proceedings on the Subject of their Debts. The funding their foreign Debts, according to express Contract, passed without a Debate and without a dissenting Voice. The modelling and funding the domestic Debt occasions great Debates and great Difficulty. The Bill of Ways and Means was lately thrown out because an Excise was interwoven into it’s Texture; and another ordered to be brought in which will be clear of that. The Assumption of the Debts contracted by the States to Individuals for Services rendered the Union, is a Measure which divides Congress greatly. Some think that the States could much more conveniently levy Taxes themselves to pay off these, and thus save Congress from the Odium of imposing too heavy Burthens in their Name. This appears to have been the Sentiment of the Majority hitherto; but it is possible that Modifications may be proposed which may bring the Measure yet into an acceptable Form.
We shall receive with Gratitude the Copy of Rymer’s federa which you are so good as to propose for the Use of our Offices here. I have the Honor to be with great Esteem, Dr. Sir &c.
